DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

	Claims 1-16 are pending and presented for examination.


Priority

	Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(d). Certified copies of the priority documents have been received.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 6, “the portions which are suspended of the at least one carbon nanotube with the sulfur nanoparticles thereon” lacks antecedent basis in claim 5 from which it depends. For the purposes of compact prosecution, claim 5 is being construed as being dependent upon claim 4 which corrects the antecedent basis issue for claim 6.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
As to claims 1 and 9 (and those dependent thereon (with the exception of rejected claim 6)), none of the cited prior art either alone or in combination discloses or reasonably suggests a method of making a bundle of CNTs by stacking a plurality of CNTs with sulfur nanoparticles formed thereon and then removing the sulfur nanoparticles. “CAPILLARY FORCE GUIDED NANOMANUFACTURING OF COMPOSITE MATERIALS FOR ADVANCED BATTERY APPLICATIONS” to Pint et al. discloses exposing a bundle of CNTs to sulfur vapor but does not disclose stacking after the sulfur exposure nor more importantly, removal of the sulfur as they want the sulfur there for batteries. “Sulfur/Carbon Nanotube Composite Film as a Flexible Cathode for Lithium−Sulfur Batteries” to Jin et al. is the closest piece of prior art and it discloses production of sulfur coated CNTs by infiltrating a film of them into sulfur which does not meet sulfur exposure then stacking nor is there a desire to remove the sulfur as it is wanted for battery aspects. Lastly, CN105158158 to Zhang et al. (cited by applicants) discloses providing a plurality of carbon nanotubes (Zhang at “Example 3” discloses “ultra-long carbon nanotubes” which means a plurality); Disposing sulfur nanoparticles on the plurality of carbon nanotubes (Id.); and removing the sulfur, but the carbon nanotubes are never stacked, they may be stacked prior to the sulfur exposure but Zhang does not disclose doing this after the sulfur exposure and none of the photomicrographs disclose or suggest that the nanotubes bundle together (And “Figure 1” does not suggest that the sulfur bonds the nanotubes which are placed next to each other (not stacked)).


Conclusion
Claim 6 is rejected. Claims 1-5 and 7-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759